On Application por. a Rehearing.
We have, on this application for a rehearing, made the additional deductions on Zeigler’s account and allowed the additional credits, as we think authorized under the testimony. We have reduced the-interest charged, and allowed on the accounts, from 12 per cent, to 5 per cent.
With reference to the deed of trust for the Arkansas land and the two notes of six thousand dollars received by Zeigler from Vance, we do not think the mere giving these notes and deed of trust, not received in payment, authorizes us to give the credit for the face amounts of the notes and deed. We have no evidence of the value of the notes and deed, and it follows, no basis to give credits. We think the plaintiff should have such credits for the deed of trust and notes as may be established by the testimony as to their value.
We allow to plaintiff the item: January 9, 1890, improvement South Buck Hall. It was credited on statement of Zeigler, offered in evidence, but it was not credited on the account.
Amount thus allowed, two hundred and fifty dollars.
The terms of our decision already include the amount of two hun*387dred and twenty-nine dollars and ninety-five cents, items on the Wyche and Vance account which are for Wash. Vance.
The claim for five bales of cotton, we do not think is sustained by the facts.
In calculating interest on balances (difference on interest charged on the account) , there should be only one deduction, and not a deduction of interest prior to a change in the charge and on the amount after the change. One credit or one debit for interest.
It is therefore ordered, adjudged and decreed that the last amount shown to be due by Vance to Zeigler by the last and closing account of April 7, 1892, be diminished by deducting seven per cent, of all the interest charged to Vance on the accounts in evidence; and that the indebtedness of Vance be allowed the additional credit stated in the opinion; interest at five per cent, to be allowed on such credits, and that with these deductions and credits the indebtedness of Vance to Zeigler is hereby fixed on the basis shown to be due by said account of April 7, 1892; that the amount of indebtedness is recognized subject to the deductions and credits herein given. The balance due shall bear five per cent, interest from April 7, 1892, until payment.
It is further ordered and decreed that the indebtedness of Vance to Zeigler on account and notes thus established be reduced and credited for such amount as may be deemed ascertained to be the value of the deed of trust and two notes of six thousand dollars (if the latter has any value at all as against the property previously mortgaged) ; said value to be ascertained by testimony on the appropriate proceeding to establish such value.
In establishing the value of these notes, due regard is to be given to the rank of mortgages not affected by the rules of the commercial law relating to securities subject to equities.
Further, that plaintiff be and is hereby decreed entitled to proceed with his seizure and sale on the amount found due in accordance with this decree.
Costs of both courts to be paid by the appellees. As amended here, our decree is affirmed.
We reserve to the parties the right to apply for a rehearing.